Case 2:18-cv-10735-PDB-EAS ECF No. 86 filed 01/15/19   PageID.2712     Page 1 of 6



                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

TARA EDWARDS,

      Plaintiff,                               Case No. 2:18-cv-10735
                                               Hon. Paul D. Borman
v.
                                               Magistrate Judge
SCRIPPS MEDIA, INC., d/b/a WXYZ-TV,            Elizabeth A. Stafford
a Foreign Profit Corporation,
                                               JURY DEMAND
     Defendant.
_____________________________________/

Michael N. Hanna (P81462)                Elizabeth P. Hardy (P37426)
MORGAN & MORGAN, P.A                     Thomas Davis (P78626)
2000 Town Center , Suite 1900            KIENBAUM, OPPERWALL,
Southfield, MI 48075                     HARDY & PELTON, P.L.C.
Tel: (313) 251-1399                      280 N Old Woodward Ave., Suite 400
Fax: (313) 739-1975                      Birmingham, MI 48009
mhanna@forthepeople.com                  Tel: 248-645-0000
                                         Fax: 248-645-1385
                                         ehardy@kohp.com
Geoffrey N. Fieger (P30441)              tdavis@kohp.com
FIEGER, FIEGER KENNEY &
HARRINGTON, P.C.
19390 West Ten Mile Road
Southfield, MI 48075
Tel: (248) 355-5555
Fax: (248) 355-5148
g.fieger@fiegerlaw.com

Attorneys for Plaintiff                  Attorneys for Defendant


            PLAINTIFF’S SECOND AMENDED WITNESS LIST
Case 2:18-cv-10735-PDB-EAS ECF No. 86 filed 01/15/19      PageID.2713    Page 2 of 6



       NOW COMES, Plaintiff, Tara Edwards, by and through her counsel, and

hereby submits the follow list of witnesses who may be called to testify at the time

of trial:

       1)    Tara Edwards, Plaintiff

       2)    Candace Anderson

       3)    Barbara Roethler

       4)    Rhonda Dahl

       5)    Jennifer Dotson

       6)    Dave Manney

       7)    Lisa Gass

       8)    Malcom Maddox

       9)    Sarah Willets- Klinger

       10)   Jeff Vaughn

       11)   Nima Shaffe

       12)   Julie Banovic

       13)   Leonora Vukdedaj

       14)   Jeremy Johnson

       15)   Marlon Falconer

       16)   Glenda Lewis

       17)   David Kalman


                                         2
Case 2:18-cv-10735-PDB-EAS ECF No. 86 filed 01/15/19    PageID.2714    Page 3 of 6



      18)   Rev. W.J. Rideout

      19)   Rodney Harris

      20)   Mike Murri

      21)   Ed Fernandez

      22)   Ashley McCuen

      23)   Eloise Jordan

      24)   Brian Lawlor

      25)   Tom Leyden, Jr.

      26)   Kim Yonick

      27)   Dave Giles

      28)   Peter Cousins

      29)   Danyelle Wright

      30)   Michelle Zackay

      31)   Valerie Berry (aka Valerie Morris)

      32)   Erika McDaniel (aka Erika Storrs)

      33)   Timothy Dye

      34)   Jim Kiertzner

      35)   Michele Zakay

      36)   Any and all current or former agents, employees or representatives of

            the Defendant, Scripps Media, Inc., d/b/a WXYZ-TV.


                                       3
Case 2:18-cv-10735-PDB-EAS ECF No. 86 filed 01/15/19      PageID.2715    Page 4 of 6



      37)   Any individual who participated in any investigation relevant to this

            matter, or interviewed in same.

      38)   Any and all persons identified in any other parties’ Witness List.

      39)   Any and all witnesses identified in the discovery conducted in this

            case.

      40)   Any and all records custodians or witnesses needed to authenticate

            any exhibit.

      41)   Any and all experts used by either Plaintiff or Defendant in this case,

            including Dr. Gerald Shiener.

      42)   Any and all rebuttal witnesses.

      43)   Any and all impeachment witnesses.

      44)   All witnesses who are unknown at the present time but will become

            known during the course of discovery or prior to trial.

      Plaintiff reserves the right to amend this Witness List to include additional

witnesses learned through discovery or prior to trial and/or to delete or otherwise

amend those witnesses identified herein.




                                           4
Case 2:18-cv-10735-PDB-EAS ECF No. 86 filed 01/15/19          PageID.2716   Page 5 of 6




Dated this 15th day of January, 2019.


                                        Respectfully Submitted,

                                        MORGAN & MORGAN, P.A.


                                        By: /s/ MICHAEL N. HANNA
                                            Michael N. Hanna (P81462)
                                            2000 Town Center
                                            Suite 1900
                                            Southfield, MI 48075
                                            (313) 739-1950
                                            Mhanna@forthepeople.com

                                              Trial Counsel for Plaintiff




                                          5
Case 2:18-cv-10735-PDB-EAS ECF No. 86 filed 01/15/19      PageID.2717    Page 6 of 6



                         CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that on this 15th day of January, 2019, a true and

correct copy of the foregoing was filed using the CM/ECF system, which I

understand will send notice of same to all counsel of record for Defendant.


                                             /s/ MICHAEL N. HANNA
                                             Michael N. Hanna, Esquire




                                         6
